Citation Nr: 1036593	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-09 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for kidney 
dysfunction.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Shelly L. Sheetz, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from September 1973 to November 
1974.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from May 2004 and August 2006 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  The May 2004 rating decision denied service 
connection for PTSD.  The August 2006 rating decision, in part, 
confirmed and continued the previously denied claim of 
entitlement to service connection for kidney dysfunction on the 
basis that no new and material evidence had been received to 
reopen the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regarding the Veteran's claim of service connection for PTSD, it 
is acknowledged that VA has recently amended its regulations 
governing service connection for PTSD by liberalizing the 
evidentiary standard for establishing the required in-service 
stressor in circumstances involving fear of hostile military or 
terrorist activity.  

The Veteran claims that his PTSD is due to an incident in April 
1974 at the Long Beach Naval Base.  The Veteran contends that 
while on guard duty, he witnessed two soldiers murder another 
soldier by beating him to death.  

To date, there are no records in the Veteran's file pertaining to 
this claimed incident and no specific efforts to verify this 
incident have been undertaken by the RO.

Accordingly, on remand, the RO should undertake necessary 
development to attempt to verify the Veteran's alleged stressful 
experience relating to his witnessing a murder of a fellow 
soldier through any source(s), as appropriate.  Any additional 
action necessary for independent verification of the reported 
verifiable stressor, to include follow-up action requested by the 
contacted entity, should be accomplished.  If the search for 
corroborating evidence leads to negative results, the RO should 
notify the Veteran of this fact, explaining the efforts taken, 
and describing further action (if any) to be taken.

One of the matters the Board must also address is which issue or 
issues are properly before it at this time.  Under the provisions 
of 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished to 
the veteran.  In essence, the following sequence is required: 
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis of the decision to the veteran, and finally 
the veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument in a 
timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

In an August 2006 decision, the RO confirmed and continued the 
previously denied claim of entitlement to service connection for 
kidney dysfunction on the basis that no new and material evidence 
had been received to reopen the claim.  While the Veteran's 
representative submitted a statement in March 2007 expressing 
disagreement with that decision, it appears that no subsequent 
statement of the case was ever issued with regard to this issue.  
Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board 
must instruct the RO that this issue remains pending in appellate 
status (see 38 C.F.R. § 3.160(c)) and requires further action.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is 
noteworthy that these claims are not before the Board at this 
time and will only be before the Board if the Veteran files a 
timely substantive appeal.  The Board's actions regarding this 
issue are taken to fulfill the requirements of the Court in 
Manlincon. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for PTSD. After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  

Appropriate efforts must be made to obtain 
all available VA treatment records.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Contact the National Personnel Records 
Center (NPRC) and/or any other appropriate 
source and request copies of all available 
military police reports, witness 
statements, or line of duty investigation 
reports relating to the claimed murder of a 
solider by two soldiers at the Long Beach 
Naval Base in April 1974.

3.  Request the state or local crime 
report(s) from the investigating police 
agency, including from the Long Beach, 
California, civilian police department 
pertaining to the claimed April 1974 
incident in which a soldier was reportedly 
murdered by two other soldiers at the Long 
Beach Naval Base.

4.  The RO should issue a statement of the 
case to the Veteran addressing the matter 
of whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
kidney dysfunction including citation to 
all relevant law and regulation pertinent 
to this claim.  The Veteran must be advised 
of the time limit for filing a substantive 
appeal.  38 C.F.R. § 20.302(b).  Then, only 
if the appeal is timely perfected, this 
issue is to be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


